MEMORANDUM DECISION                                                    FILED
                                                                        Aug 25 2016, 7:35 am
      Pursuant to Ind. Appellate Rule 65(D), this
                                                                             CLERK
      Memorandum Decision shall not be regarded as                       Indiana Supreme Court
                                                                            Court of Appeals
      precedent or cited before any court except for the                      and Tax Court
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Donald J. Berger                                         Gregory F. Zoeller
      Law Office of Donald J. Berger                           Attorney General of Indiana
      South Bend, Indiana
                                                               Tyler G. Banks
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana


                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Anita Rodriguez,                                         August 25, 2016

      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               71A03-1511-CR-1890
              v.                                               Appeal from the St. Joseph Superior
                                                               Court.
                                                               The Honorable Jenny Pitts Manier,
      State of Indiana,                                        Judge.
      Appellee-Plaintiff.                                      Cause No. 71D05-1407-CM-2809




      Shepard, Senior Judge

[1]   Appellant Anita Rodriguez got into an argument with her neighbor, upon

      whom she inflicted injuries. She contends she acted in self-defense.

      Concluding there was sufficient evidence to negate her claim of self-defense, we

      affirm.


      Court of Appeals of Indiana | Memorandum Decision 71A03-1511-CR-1890 | August 25, 2016     Page 1 of 4
                               Facts and Procedural History
[2]   Rodriguez and Jose Galaviz were next-door neighbors with an acrimonious

      relationship. On July 6, 2014, they were involved in a front-yard confrontation

      that resulted in Rodriguez being charged with battery resulting in bodily injury,

      as a Class A misdemeanor. Ind. Code § 35-42-2-1 (2014). The jury found

      Rodriguez guilty as charged, and the trial court sentenced her to twelve months,

      suspended to probation. This appeal followed.


                                                     Issue
[3]   Rodriguez’s sole issue is whether there is sufficient evidence to rebut her claim

      of self-defense.


                                   Discussion and Decision
[4]   A claim of self-defense can serve as a legal justification for an otherwise

      criminal act. Burnside v. State, 858 N.E.2d 232 (Ind. Ct. App. 2006). Indiana

      Code section 35-41-3-2 (2013) provides that a person may use reasonable force

      against another to protect himself or herself from what he or she reasonably

      believes to be the imminent use of unlawful force. Once self-defense has been

      raised, the State must either rebut the evidence directly – by affirmatively

      showing the defendant did not act in self-defense – or by relying on the evidence

      in its case-in-chief. Cole v. State, 28 N.E.3d 1126 (Ind. Ct. App. 2015).


[5]   In reviewing a challenge to the sufficiency of the evidence to rebut a claim of

      self-defense, we use the same standard as for any claim of insufficiency. Id.


      Court of Appeals of Indiana | Memorandum Decision 71A03-1511-CR-1890 | August 25, 2016   Page 2 of 4
      Specifically, we neither reweigh the evidence nor judge the credibility of the

      witnesses. Id. If there is sufficient evidence of probative value to support the

      conclusion of the trier of fact, the verdict will not be disturbed. Id.


[6]   At Rodriguez’s August 2015 jury trial, the State presented the testimony of

      Galaviz. He stated that on the afternoon of July 6, 2014, he heard his children

      and their friends, who were outside, arguing with Rodriguez because she was

      videoing the children’s activities. To diffuse the situation, Galaviz hung a bed

      sheet across the side of the porch to block Rodriguez from seeing the children.


[7]   Once Galaviz went back inside, Rodriguez came off her porch and onto the

      sidewalk in front of Galaviz’s property and continued to video and use

      profanity with the children. Galaviz returned to his porch to see Rodriguez

      coming into his yard. He stepped off the porch into his yard, and Rodriguez

      approached and swung at him. She failed to make contact and swung again.

      This time she scratched Galaviz’s neck and arms and pulled the chain from

      around his neck, breaking it. This caused a stinging pain to Galaviz. After

      swinging at Galaviz the second time, Rodriguez fell down. Rodriguez threw

      down her cell phone and glasses and told Galaviz she would tell the police that

      he had hit her, knocked her to the ground, and broken her phone and glasses.

      Galaviz testified he did not hit, kick, or push down Rodriguez. The police

      arrived and took photos of Galaviz’s injuries, which were admitted at trial.


[8]   Neighbors and Galaviz’s fiancée testified that Rodriguez attacked Galaviz, that

      they did not see Galaviz strike Rodriguez at any point, and that Rodriguez fell


      Court of Appeals of Indiana | Memorandum Decision 71A03-1511-CR-1890 | August 25, 2016   Page 3 of 4
       to the ground, saying that Galaviz pushed her down. In addition, the two

       police officers responding to the scene testified that Rodriguez told them she

       was assaulted; however, they saw no injuries, blood, red marks, bruising, or

       swelling on Rodriguez. They did observe injuries to Galaviz. One of the

       officers further testified that he found a chain type of necklace with dog tags or

       a medallion clenched in Rodriguez’s fist when he handcuffed her.


[9]    Rodriguez’s sole witness was her sister Ramona, with whom Rodriguez lives.

       Ramona testified that Galaviz jumped off his porch, ran toward Rodriguez,

       grabbed her, and threw her down. She testified that Rodriguez was knocked

       unconscious, had multiple bruises and scratches, two broken fingers, and a head

       injury. Photos that Ramona said she took of Rodriguez the day after the

       incident were admitted into evidence.


[10]   There is sufficient probative evidence from which the jury could conclude that

       Rodriguez did not act in self-defense and that the State rebutted Rodriguez’s

       claim of self-defense beyond a reasonable doubt.


[11]   Affirmed.


       Baker, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 71A03-1511-CR-1890 | August 25, 2016   Page 4 of 4